UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2337


SIMON L. RICHARD; PATRICIA M. RICHARD,

                Plaintiffs - Appellants,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00562-GBL-TCB)


Submitted:   April 7, 2011                 Decided:   April 27, 2011


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon L. Richard, Patricia M. Richard, Appellants Pro Se. Dennis
Carl   Barghaan,   Jr.,   Assistant  United   States   Attorney,
Alexandria, Virginia; Kenneth L. Greene, Supervisory Attorney,
Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Appellants    appeal     the   district     court’s     order

dismissing their complaint concerning a tax lien for taxes owed

on their 1991 and 1992 taxes, and a tax lien and garnishment

related to their 1993 and 1997 tax liability.         We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        Richard v. United

States, No. 1:10-cv-00562-GBL-TCB (E.D. Va. Oct. 5, 2010).            We

dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2